DETAILED ACTION
This office action is in response to applicant’s filing dated January 13, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5-8, and 10-16 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 13, 2022.  Acknowledgement is made of Applicant's addition of new claim(s) 12-16.  Claims 2-4 and 10 were previously canceled.

Priority
The present application is a national stage entry of PCT/EP2015/060991 filed on May 19, 2015, which claims benefit of foreign priority to EPO 14169642.7 filed on May 23, 2014.  The effective filing date of the instant application is May 23, 2014. 


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al (CN 101352417A, English machine translation provided, cited in a previous Office Action) in view of Scheuring al (WO 2012/007352 Al, US 2013/0267605 Al utilized as English Translation, cited in a previous Office Action).
The instant claims require a composition comprising ambroxol hydrochloride, a thickener comprising hydroxyethylcellulose which is substantially free from glycerol and from sugar alcohols.  Ambroxol has the structure:
Ambroxol

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

Regarding claims 1, 5, 6, and 8, Jie teaches a cough syrup consisting of water, ambroxol hydrochloride at .3g/100ml, a suitable thickener, i.e. sugar at 30g/100ml, a sweetener, i.e. stevioside at .03g/100ml, a preservative, i.e. sodium benzoate (benzoic acid) at .2g/ml and flavorings at .15g/100ml, useful as a mucolytic medication (p. 1-2 of the English Translation). The compositions are free of glycerol and sugar alcohols.  
Jie does not expressly teach hydroxyethylcellulose as the thickener at the concentration of instant claims 8 and 10, the viscosity of the syrup of instant claims 1 and 11, the concentration of water of claim 7, or sucralose as the sweetener at the concentration of instant claims 8 and 10.
However, Scheuring teaches an aqueous composition comprising bromhexine (title) which is particularly suitable as a cough elixir or cough syrup [0009].  Bromhexine has the structure: 
Bromhexine

    PNG
    media_image2.png
    220
    229
    media_image2.png
    Greyscale

while this is not identical to the claimed compound ambroxol:

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale
 , it is noted that these compounds are structurally similar.  These compounds differ in that bromhexine contains a methyl group on the chain N and no substituent on the cyclohexane ring, while ambroxol contains no substituent on the chain N and a hydroxyl group on the cyclohexane ring.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to use similar excipients to formulate compositions with a reasonable expectation of success, absent factual evidence to the contrary.  
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.0038.
Scheuring teaches one particular embodiment of the invention relates to compositions that are free from sugar alcohols [0015]; and composition consisting of a) bromhexine in an amount of 0.04 g to 0.4g, b) thickener in an amount of 0.005 g to 5 g, c) sweetener in an amount of 0.01 g to 10 g, d) other suitable additives selected from among preservatives, acid regulators, antifoamers, flavourings and colourings, in an amount of 0 to 10 g and e) water ad 100 ml [0032-0037].  Scheuring teaches the compositions contain a suitable thickener; in this way the compositions can be adjusted to the required viscosity depending on the desired form of preparation; as a result, the compositions contain the thickener in an amount that is suitable for achieving the desired viscosity; usually, the compositions according to the invention contain the thickener in an amount of 0.05 to 5g based on 100 ml of the composition; and in particular the thickener used is hydroxyethylcellulose [0018].  Scheuring further teaches the compositions are usually characterised by a viscosity in the range from 50 mPas to 30 Pas at a temperature of 20° C [0019]; one particular embodiment relates to a composition to the invention wherein the composition is a cough elixir or cough syrup; these special preparation forms usually have a viscosity of at least 100 mPas and in particular at least 120mPas, at a temperature of 20°C; the amount of thickener present is usually in the range from 0.1 to 1 g based on 100 ml [0020].
As such, since Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water, and since Scheuring teaches compositions comprising a structurally similar compound comprising a sweetener, preservatives, flavorings, water and hydroxyethylcellulose as the thickener and that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.
Taken together, all this would result in the practice of the method of claims 1, 5, 6, 8, 11, and 12 with a reasonable expectation of success.


Regarding claim 7, Jie teaches adding purified water to adjust the concentration of the composition after mixing all the components (see page 1, 1st paragraph of translation).  However, Jie does not explicitly teach the composition has a water content of at least 77% by weight.  However, Scheuring teaches “aqueous compositions” preferably denotes compositions in which the solvents consist of at least 80% by weight and more preferably at least 90% by weight of purified water to adjust the concentration [0016],  ranges encompassing the instantly claimed at least 77% water.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of water suggested by Scheuring in the compositions taught by Jie with an expectation of success, since the prior art establishes that formulating compositions with at least 80% by weight is suitable for formulating a cough syrup with structurally similar compounds.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.

Regarding claim 10, Jie does not explicitly teach the sweetener is the claimed sucralose.  However, Scheuring teaches usually the compositions contain a suitable sweetener; sweeteners are used which are different from sugar alcohols, i.e. in this embodiment the compositions are free from sugar alcohols [0021]; the sweetener sucralose is particularly preferred [0022]; the compositions contain the sweetener in an amount of 0.01 g to 10g based on 100 ml of the composition [0023].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize sucralose as the sweetener in the formulation of Jie at the instantly claimed concentration, since the sucralose was known to be an appropriate sweetener in syrup formulations of structurally similar compounds, when employed at the instantly claimed concentration. 
Taken together, all this would result in the practice of the method of claim 10 with a reasonable expectation of success.

Regarding claim 15, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition consisting of ambroxol hydrochloride (.3g/100ml); a thickener, hydroxyethylcellulose  (0.005 g to 5 g/100ml); a sweetener, sucralose (0.01 g to 10g based on 100 ml); sodium benzoate (benzoic acid) (0.2g/100ml), flavorings (0 to 10 g based on 100 ml); and water ad 100 ml.  The amounts taught by the cited art overlap the instantly claimed amounts.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claim 15 with a reasonable expectation of success.

Regarding claims 13, 14, and 16, the cited art does not explicitly teach the disclosed composition comprises less than 0.05% of C14H16Br2N2O*HCl and/or less than 0.05% C16H22Br2N2O3*HCl after storage at 40°C, 75% humidity (instant claims 13 and 16) or that the composition has a lower rate of decomposition when compared to a cough syrup also containing glycerol and sugar alcohols (instant claim 14).  However, the above stability parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations if sildenafil that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 13, 14, and 16 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered and have not been found persuasive. 

Applicant argues:
 While Jie discloses an ambroxol hydrochloride oral solution, Jie does not disclose or suggest the claimed cough syrup.  Rather Jie discloses and claims an ambroxol hydrochloride oral solution that includes as the effective ingredient ambroxol hydrochloride, and is characterized in that it also includes preservatives and correctives.  The formulations of Jie are designed to be convenient to take, fast in absorption and quick in effect.  Jie further discloses that the formulation contains 0.2-2% of the ambroxol, 0.1%-1% of preservative and 20%-40% of the corrective agent. Id. at claim 2. The corrective of Jie can be stevioside, citric acid, sucrose and flavoring which may be present at a percentage of 0.08% to 5%, 0.95% to 10%, 80% to 98%, and 0.4% to 5%, respectively as a fraction of the total weight of the corrective agent. Jie teaches that this amount is more suitable for human body absorption and improved curative effect.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that Jie teaches stevioside as a flavoring agent.  The Examiner further notes that Jie teaches sugar, preservatives, and purified water miscible made a simple syrup.  Thus, Jie explicitly teaches the use of sugar as a thickening agent to formulate an aqueous syrup composition.  As set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water.  As set forth above, Scheuring teaches compositions comprising a structurally similar compound comprising a sweetener, preservatives, flavorings, water and hydroxyethylcellulose as the thickener and that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.


Applicant argues:
While Jie mentions that its oral solutions may contain a preservative, Jie teaches that "[t]he preservative of the present invention is sodium benzoate."  Jie does not disclose or suggest that its optimal formulation can be achieved using a different preservative. Jie is also silent as to what other components may be added included in the formulation outside of the those claimed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instantly claimed preservative is benzoic acid.  The preservative taught by Jie, sodium benzoate or sodium salt of benzoic acid which reads on the claimed preservative.  Moreover, Scheuring teaches benzoic acid as a particularly preferred preservative for compositions comprising the structurally similar compound, bromhexine.  It would have been obvious to one of ordinary skill in the art to utilize benzoic acid or the sodium salt of benzoic acid in a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, a preservative, flavorings, and water, since the art establish that they both are useful as preservatives for compositions comprising structurally similar compounds.


Applicant argues:
In making the rejection, the Office concedes that Jie contains "a suitable thickener, i.e. sucrose..." Office Action at 4. Thus, the compositions of Jie contain 80-98% of sucrose in the 20-40% of corrective agent, i.e. 16-39% wt of the thickener. Jie also discloses an example containing 30 g/ 100 ml of sucrose. Jie does not disclose or suggest using a lower amount of the thickener. There is also no teaching or suggestion in Jie that its cough syrup has a viscosity in the range from 1 mPa.s to 30 Pa.s at a temperature of 20°C.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water.  As set forth above, Scheuring teaches a composition comprising a structurally similar compound, bromhexine.  As set forth above, Scheuring teaches one particular embodiment of the invention relates to compositions that are free from sugar alcohols [0015]; and composition consisting of a) bromhexine in an amount of 0.04 g to 0.4g, b) thickener in an amount of 0.005 g to 5 g, c) sweetener in an amount of 0.01 g to 10 g, d) other suitable additives selected from among preservatives, acid regulators, antifoamers, flavourings and colourings, in an amount of 0 to 10 g and e) water ad 100 ml.  As set forth above, Scheuring teaches the compositions contain a suitable thickener; in this way the compositions can be adjusted to the required viscosity depending on the desired form of preparation; as a result, the compositions contain the thickener in an amount that is suitable for achieving the desired viscosity; usually, the compositions according to the invention contain the thickener in an amount of 0.05 to 5g based on 100 ml of the composition; and in particular the thickener used is hydroxyethylcellulose and compositions are usually characterised by a viscosity in the range from 50 mPas to 30 Pas at a temperature of 20° C [0019]; one particular embodiment relates to a composition to the invention wherein the composition is a cough elixir or cough syrup; these special preparation forms usually have a viscosity of at least 100 mPas and in particular at least 120mPas, at a temperature of 20°C; the amount of thickener present is usually in the range from 0.1 to 1 g based on 100 ml [0020].  Thus, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.


Applicant argues:
While Jie is silent with regard to whether glycerol or sugar alcohol is present, nothing in Jie discloses or suggests that its formulations are free of these components. Clearly, Jie did not recognize that avoiding the use of glycerol and sugar alcohols in its formulations would enhance the stability of the formulations.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted in the response, Jie is silent to whether glycerol or sugar alcohol is present in the compositions.  Thus, it is safe to assume that the compositions taught by Jie do not comprise or require the presence of glycerol or sugar alcohol.   While Jie does not explicitly teach avoiding use of glycerol and/or sugar alcohols, Jie does not expressly teach including glycerol and sugar alcohols.  The skilled artisan would have no reason to add glycerol and/or sugar alcohols to the compositions comprising ambroxol hydrochloride taught by Jie in view of the teachings of Jie.  


Applicant argues:
Both ambroxol and bromhexine were known compounds that were known to have many different attributes including their weight in their molecular weight and their ability to hydrogen bond.  In particular, Ambroxol and Bromhexine differ with regards to their solubility in water: ~5 mg/ml for ambroxol; and <1 mg/ml for bromhexine.  The skilled artisan would also recognize that while Ambroxol is polar, bromhexine is non-polar. Again affecting the behavior in solution. Given these different properties, in particular the solubility, the skilled artisan would recognize that the disclosure of Scheuring as it pertains to bromhexine solutions may not necessarily be applicable to ambroxol solutions. Accordingly, the skilled artisan would not necessarily be motivated to combine Scheuring and Jie.  Even if Scheuring and Jie were to be combined, their combination would not lead to the claimed invention. Scheuring pertains to aqueous compositions containing bromhexine.  Scheuring's compositions were designed to provide solutions that provide for particularly high stability (low decomposition) of bromhexine. Given the different properties between bromhexine and ambroxol, the skilled artisan would recognize that a solution that is designed to improve the stability of a non-polar compound may not necessarily be equally suitable for polar compounds such as ambroxol.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that bromhexine and ambroxol have slightly different structures and that minor modifications of a compound structure can result in differences in solubility.  

Bromhexine				Ambroxol

    PNG
    media_image2.png
    220
    229
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

While the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties.  For example, both bromhexine and ambroxol possess similar functions, i.e. use for treating cough.  While ambroxol has slightly higher solubility in water, Applicant has not provided sufficient evidence that the skilled artisan would not expect that similar excipients would not be suitable to formulate either compound in a stable composition.


Applicant argues:
Like Jie, Scheuring also does not disclose or suggest ambroxol solutions that are free of glycerol and sugar alcohols. Scheuring does not even disclose or suggest ambroxol hydrochloride formulations. As previously noted, Scheuring describes an aqueous composition comprising bromhexine. While Scheuring discloses formulations that may be free of sugar alcohols, there is no teaching or suggestion by Scheuring of formulations free of glycerol (let alone ambroxol hydrochloride formulations free of glycerol). To the contrary, Scheuring describes (paragraph [0016]) that the formulation can include glycerol.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water in amounts within the instantly claimed amounts.  The teachings of Scheuring are relied upon to establish that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  
Moreover, with regard to the argument that Scheuring teaches the formulation may include glycerol, this is simply an alternative embodiment.  The teachings of Scheuring do not require the use of glycerol.  Moreover, Scheuring teaches within the scope of the present invention the term “aqueous compositions' denotes liquid compositions the solvent of which consists of at least 50% by weight of water; the remainder of the solvent is conventionally selected from among the alcohols such as ethanol, polyethyleneglycol (macrogol), propylene glycol and glycerol [0016], thus glycerol is simply an alternative embodiment of alcohol which may be selected.  Moreover, Scheuring teaches the term “aqueous compositions' preferably denotes compositions in which the solvents consist of at least 80% by weight and more preferably at least 90% by weight of water; one particular embodiment relates to a composition according to the invention wherein the solvent consists exclusively of water; such compositions are alcohol-free and are thus fundamentally suitable for use in children [0016].  Thus, Scheuring explicitly teaches compositions free of glycerol.  


Applicant argues:
If the skilled artisan were to combine Jie and Scheuring, the resulting ambroxol solution would be different from the claimed invention. As noted, Scheuring's formulations are designed to be at an acidic pH, which could potentially hydrolyze the hydroxyl group of Ambroxol. As such, the skilled artisan would not be motivated to rely on Scheuring's formulations (in particular in the amounts taught by Scheuring). Alternatively, the skilled artisan would be motivated to substitute a thickener as taught in Scheuring with sucrose in the amounts taught by Jie. In other words, the combination of Jie and Scheuring would lead to a formulation containing a much larger amount of thickener that is required by the claimed invention. The skilled artisan would be motivated to use such an amount based on the Jie teaching that a formulation containing 20%-40% of the corrective agent provides for improved body absorption and curative effect.  Furthermore, even if the skilled artisan were to combine the references as the Office suggests, the skilled artisan would not have expected that such formulations would result in a law rate of decomposition of ambroxol, in particular less than 0.05% of C14H16Br2N2O*HCl and/or less than 0.05% of C16H22Br2N2O3*HCl after storage at 40°C, 75% relative humidity as recited in claims 14 and 16.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water in amounts within the instantly claimed amounts.  The teachings of Scheuring are relied upon to establish that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  
With regard to the argument that Scheuring's formulations are designed to be at an acidic pH, which could potentially hydrolyze the hydroxyl group of Ambroxol, the Examiner notes that Scheuring teaches benzoic acid as a preferred preservative [0026] and teaches if an acid or its salt is sued as a preservative there is normally no need to use an additional acid regulator; in this particular embodiment the composition according to the invention therefore does not usually contain an acid regulator [0030].  Thus, the skilled artisan would arrive at a composition within the instant claims consisting of ambroxol hydrochloride; a thickener, hydroxyethylcellulose; a sweetener, sucralose; a preservative, sodium benzoate (benzoic acid); flavorings; and water in view of the cited teachings.  
Regarding the argument that the skilled artisan would be motivated to substitute a thickener as taught in Scheuring with sucrose in the amounts taught by Jie, as set forth above, Scheuring teaches in particular the thickener used is hydroxyethylcellulose and compositions are usually characterised by a viscosity in the range from 50 mPas to 30 Pas at a temperature of 20° C [0019]; one particular embodiment relates to a composition to the invention wherein the composition is a cough elixir or cough syrup; these special preparation forms usually have a viscosity of at least 100 mPas and in particular at least 120mPas, at a temperature of 20°C; the amount of thickener present is usually in the range from 0.1 to 1 g based on 100 ml [0020].  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of hydroxyethylcellulose taught by Scheuring as a starting point for optimizing the hydroxyethylcellulose utilized to formulate a composition consisting of ambroxol hydrochloride; a thickener, hydroxyethylcellulose; a sweetener, sucralose; a preservative, sodium benzoate (benzoic acid); flavorings; and water since Scheuring teaches these amounts of hydroxyethylcellulose are useful to formulate cough syrup which usually have a viscosity in the range from 50 mPas to 30 Pas at a temperature of 20° C.
With regard to the argument regarding the decomposition rate, as set forth above, the cited art does not explicitly teach the disclosed composition comprises less than 0.05% of C14H16Br2N2O*HCl and/or less than 0.05% C16H22Br2N2O3*HCl after storage at 40°C, 75% humidity (instant claims 13 and 16) or that the composition has a lower rate of decomposition when compared to a cough syrup also containing glycerol and sugar alcohols (instant claim 14).  However, the above stability parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations if sildenafil that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
Claims 1, 5-8, and 10-16 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628